J-S28017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RASHAWN DAVID WILLIAMS                     :
                                               :
                       Appellant               :   No. 1386 MDA 2019

      Appeal from the Judgment of Sentence Entered December 17, 2018
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001442-2017


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                           FILED SEPTEMBER 22, 2020

       Appellant, Rashawn David Williams, appeals from the judgment of

sentence entered on December 17, 2018,1 following his jury trial convictions

for first-degree murder, two counts of aggravated assault, tampering with

physical evidence, and obstruction of administration of law.2 Upon review, we

affirm.

       We summarize the facts and procedural history of this case as follows.

On June 22, 2017, at approximately 1:10 a.m., Williamsport City Police

responded to an emergency call regarding a stabbing at the corner of Locust

Street and Center Place in Lycoming County, Pennsylvania. N.T., 10/15/2018,
____________________________________________


1   Appellant’s judgment of sentence was made final by the denial of his
post-sentence motions on May 22, 2019.

2   18 Pa.C.S.A. §§ 2501(a), 2702(a)(1), 2702(a)(4), 4910, and 5101,
respectively.
J-S28017-20



at 23-24. Police discovered “a white male, mid-30s laying on the sidewalk …

bleeding heavily.” Id. at 24. The investigating officer performed CPR after

not finding the victim’s pulse. Id. at 29. Emergency medical personnel also

responded, but the victim died later at the hospital. Id. at 33.

      Three unrelated eyewitnesses on the scene told police that just prior to

the stabbing they heard someone repeatedly yelling, “Stop it. You’re killing

me.” Id. at 47-83. Each of the eyewitnesses ran toward the screams until

they came upon the bleeding victim who was lying on the street. Id. One of

the eyewitnesses, John Miller, who was approximately 50 feet away from the

incident, described a “scuffle” wherein the victim was on the ground, with

another man standing over him.       Id. at 47-51.    Another witness, Travis

McCarthy, who was in his apartment on Locust Street watching a movie, ran

outside and toward the screams. Id. at 54-56. Although he did not see a

weapon, McCarthy saw a “person [] on top of another” swinging both arms.

Id. at 57.   McCarthy could not identify the alleged attacker, but saw him run

into a residence, later identified as 321 Locust Street, where Appellant lived.

Id. at 57-58. McCarthy saw the victim lying in a pool of blood and yelled at

the purported attacker to come back outside. Id. Beth Luckner who was

outside gardening nearby also responded to the screams and saw the victim

lying in a pool of blood. Id. at 72-73. She witnessed McCarthy yelling at the

alleged attacker and pointing at the residence where he retreated. Id. at 73.

Luckner called the police, waited for their arrival, and assisted with rendering

aid to the victim. Id. at 74-75.

                                     -2-
J-S28017-20



      When police arrived, they surrounded the residence at 321 Locust

Street. Id. at 81. Police apprehended Appellant on the back porch. Id. at

84.   Appellant was visibly sweaty and dropped a cellular telephone when

police arrested him. Id. at 85. When later told he was to be charged with

homicide and related offenses, Appellant claimed the victim came into his

home and that he had the right to defend himself and his family. Id. at 113.

      In a subsequent search of Appellant’s residence, police recovered a

damaged knife from the kitchen sink. Id. at 163. The tip of the knife’s blade

was missing. Id. Police also testified that they smelled the strong odor of

bleach and found a bucket of bleach water on the floor in the kitchen. Id. at

32 and 105. From the second floor, police recovered a man’s slipper and white

towels that appeared to be stained with blood.       Id. at 158-163.     Police

additionally observed and collected samples of drops of blood on the living

room television, inside and outside of the exterior front door threshold, and

from the front porch. Id. at 164-165. There were broken spindles and traces

of blood on the railing around the front porch. Id. at 123. In addition, police

observed a plastic outdoor chair with bloodstains overturned in the yard. Id.

at 124. Police also documented bloodstains on a wall leading to Locust Street

where the victim was found.     Id. at 127-129. The bloodstains were located

approximately seven to eight feet from the ground, which police later

described at trial as “cast off.” Id.

      In a subsequent autopsy, a forensic pathologist confirmed that the

victim died as a result of 35 stab wounds to the face, neck, back, chest, arms,

                                        -3-
J-S28017-20



and hands. N.T., 10/17/2018, at 104-135. The pathologist recovered a knife

tip lodged in the victim’s cheekbone. Id. at 116.    A microscopic comparison

of that knife tip with the knife blade recovered from Appellant’s sink revealed

“one entity before being fractured.” N.T., 10/16/2018, at 93.       Subsequent

testing revealed the presence of the victim’s DNA on the recovered bloody

slipper, a bloody white towel found in a second floor bathroom, the blood

found on the living room television, as well as inside and outside the threshold

to the front door.   Id. at 62-83.    There was no blood found on the knife

recovered from the sink. Id. at 39.

      A six-day jury trial commenced on October 15, 2018 wherein the

Commonwealth presented the aforementioned evidence. Appellant testified

in his own defense. In his appellate brief, he summarizes his testimony as

follows:

      The defense asserted that [Appellant] suffers from Post-Traumatic
      Stress Disorder [(PTSD)] and had been the victim of sexual
      assaults as a minor. He testified that [the victim] entered his
      home without his permission, grabbed [Appellant’s] groin, and
      attempted to sexually assault him. [Appellant] grabbed a knife to
      scare him, but [the victim] kept coming at him. Then [Appellant]
      said he blacked out or went into a rage and did not recall stabbing
      [the victim] but acknowledged doing so.

Appellant’s Brief at 8.

      More specifically, Appellant avers he testified as follows:

      With respect to the events of the evening, Appellant testified that
      the decedent came through an unlocked door into his apartment
      [and] touched his thigh and [buttocks] without his permission.
      [Appellant] repeatedly asked the decedent to leave the residence,
      but he refused to do so, saying, “Pussy, I’m not leaving here until


                                      -4-
J-S28017-20


      I get what I want.” After saying this, the decedent touched
      [Appellant’s] groin and when [Appellant] tried to swat his hand
      away, [the victim] sprayed mace at [Appellant], while repeatedly
      saying, “I’m not leaving until I get what I want.” A struggle
      ensued with the decedent touching [Appellant] in his “private
      area.” When [Appellant] went to the kitchen, the decedent threw
      a chair at [Appellant], and in response, [Appellant] picked up a
      knife to scare the decedent, but it didn’t work and [Appellant] kept
      trying to push him away. They continued to struggle when the
      decedent maced [Appellant] in the neck and chest, and a third
      time in the face. It was at this point that [Appellant] stabbed the
      decedent for the first time.

      Eventually, they ended up outside, because [Appellant] wanted
      the decedent out of the house, but when [Appellant] attempted to
      get back into the apartment, the decedent pulled on [Appellant’s]
      shirt and he fell to the bottom of the steps, where the decedent
      threw a chair at him. [Appellant] tried to ascend the stairs to get
      back into the apartment. At that point, the decedent was grabbing
      [Appellant] by his lower half and had hold of his groin, and
      [Appellant] blacked out, and stabbed the decedent to get him
      away from him. By this time, the two had fallen over the bannister
      of [Appellant’s] front porch, and the decedent got up and walked
      across the street and collapsed, with [Appellant] following to make
      sure he didn’t get up and come back after him.

Id. at 9-10 (record citations omitted).

      To rebut Appellant’s defense, at trial, the Commonwealth also presented

evidence of a secret romantic relationship between Appellant and the victim.

The victim’s mother testified that her son was openly gay. N.T., 10/15/2018,

at 38. The victim often wore women’s capris pants, lipstick, and women’s

perfume and he regularly carried a purse. Id. at 38-39. Police recovered two

cellular telephones from the victim – one on the street in a pool of the victim’s

blood and the other from inside the victim’s purse.       N.T., 10/16/2018, at

122-123. The victim’s mother confirmed one of the victim’s cellular telephone

numbers.    N.T., 10/15/2018, at 38.      As previously mentioned, police also


                                      -5-
J-S28017-20



recovered a cellular telephone that Appellant dropped on the back porch when

he was apprehended. N.T., 10/16/2018, at 123. In an interview with police,

Appellant confirmed his cellular telephone number.      N.T., 10/17/2018, at

30-31.   Police served search warrants on the cellular telephone service

providers and obtained the records for all three cellular telephone numbers

for the month prior to the stabbing. N.T., 10/16/2018, at 28-34. At trial, the

Commonwealth presented evidence of specific text messages between

Appellant and the victim. Id. at 47-55. During the month leading up to the

incident, Appellant and the victim contacted each other 363 times.      Id. at

44-45. The Commonwealth also presented records indicating that Appellant

initiated lengthy, late-night conversations with the victim almost daily. N.T.,

10/18/2018, at 58-60.       The Commonwealth confronted Appellant with

evidence of the internet browsing history from the cellular telephone

associated with him, which showed searches for “shemale porn videos,”

“transvestite porn,” “free gay porn,” and “hermaphrodite porn.” Id. at 80-82.

Appellant denied conducting those internet searches and claimed that another

roommate staying with him at the time had access to his cellular telephone.

Id. at 67-68 and 80-82. Appellant, however, confirmed that audio call records

showed that there were telephone calls from Appellant’s cellular telephone to

the victim immediately after the aforementioned internet searches. Id. at 80-

82. Appellant denied having photographs depicting partially naked men stored

on his cellular telephone. Id. at 68. Upon cross-examining Appellant, the

Commonwealth presented evidence of a photograph of a man in a jock strap

                                     -6-
J-S28017-20



retrieved from the images section of Appellant’s cellular telephone.       N.T.,

10/19/2018, at 72-73.         Appellant claimed that he was unaware that the

photograph was stored on his cellular telephone. Id.

       Additionally, two experts testified at trial -- Dr. Scott Scotilla and Dr.

William Anthony Cox. Dr. Scotilla, an expert in forensic psychology, evaluated

Appellant, diagnosed Appellant with Post-Traumatic Stress Disorder (PTSD),

and testified about Appellant’s history of physical and sexual abuse and

neglect. N.T., 10/18/2018, at 147-218. Dr. Cox, a forensic pathologist and

neuropathologist, testified regarding the toxicology report that was prepared

as part of the victim’s autopsy. N.T., 10/19/2018, at 34-60. The toxicology

report indicated the presence of alcohol, Alprazolam (an antidepressant),

Clonazepam (an anticonvulsant), amphetamines, methadone, cocaine, and

tetrahydrocannabinol (THC, a metabolite of marijuana) in the victim’s blood.

Id.   Dr. Cox explained the general effects of each of these substances. Id.

       At the conclusion of trial, the jury convicted Appellant of the

aforementioned crimes.        On December 17, 2018, the trial court sentenced

Appellant to life imprisonment without the possibility of parole for first-degree

murder. The trial court imposed sentences of five to ten years of incarceration

for aggravated assault,3 one to two years of imprisonment for tampering with

____________________________________________


3 The trial court imposed a sentence for aggravated assault pursuant to 18
Pa.C.S.A. § 2702(a)(4) and determined that the other conviction for
aggravated assault pursuant to 18 Pa.C.S.A. § 2702(a)(2) merged for
sentencing purposes.


                                           -7-
J-S28017-20



physical evidence, and one to two years of incarceration for obstruction of the

administration of law. The trial court imposed these sentences consecutively

to the sentence for first-degree murder and to each other. Appellant filed a

timely post-sentence motion seeking a new trial and reconsideration of his

sentence. The trial court denied relief by order entered on May 22, 2019. On

June 3, 2019, the trial court issued an accompanying opinion for the reasons

it denied relief. This timely appeal resulted.4

       On appeal, Appellant presents the following issues for our review:

       I.     Did the trial court err in admitting text messages allegedly
              exchanged between the decedent and [Appellant]?

       II.    Did the trial court err by permitting the Commonwealth to
              introduce a picture of a partially naked male found on
              [Appellant’s] cell[ular] [tele]phone?

       III.   Did the trial court err by limiting the testimony of defense
              experts based on the alleged inadequacy of expert reports?

       IV.    Did the trial court err by permitting the Commonwealth
              crime scene processing expert to give a lay opinion about
              “cast off” blood pattern evidence when he had not been
              qualified as an expert in blood pattern evidence?

       V.     May a witness who has been convicted of false identification
              be further impeached through evidence of numerous
              aliases?

       VI.    Did the trial court err in excluding relevant rebuttal
              evidence?
____________________________________________


4   Appellant filed a notice of appeal on June 4, 2019. On June 5, 2019, the
trial court ordered Appellant to file a concise statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied timely on
June 12, 2019. Pursuant to Pa.R.A.P. 1925(a), the trial court filed an opinion
relying entirely upon its prior decision issued on June 3, 2019.

                                           -8-
J-S28017-20



      VII.   Under the circumstances of this case, was [Appellant]
             entitled to jury instructions on both the [c]astle [d]octrine
             and [s]elf-[d]efense?

Appellant’s Brief at 4.

      Appellant’s first six issues challenge various trial court evidentiary

rulings. We adhere to the following standard:

      The admissibility of evidence is a matter within the sound
      discretion of the trial court and will be reversed only where there
      is a clear abuse of discretion. Our standard of review of a
      challenge to an evidentiary ruling is therefore limited. Abuse of
      discretion is not merely an error of judgment, but rather where
      the judgment is manifestly unreasonable or where the law is not
      applied or where the record shows that the action is a result of
      partiality, prejudice, bias or ill will.

Commonwealth v. Lekka, 210 A.3d 343, 353–354 (Pa. Super. 2019)

(internal citations and quotations omitted).

      In the first issue presented on appeal, Appellant claims that the trial

court abused its discretion by admitting the text messages between the victim

and Appellant into evidence. Appellant’s Brief at 15-17. More specifically,

Appellant argues the trial court abused its discretion by admitting the text

messages pursuant to the party-opponent exception to hearsay under Pa.R.E.

803(25). Id. at 15.       He claims that “[w]hile the statements attributable to

[Appellant] may be admissions by a party-opponent pursuant to Pa.R.E.

803(25), the statements attributed to the decedent were not.” Id.       Further,

Appellant argues that while the trial court “opined that the texts were

introduced by the Commonwealth to provide context to the [Appellant’s]



                                       -9-
J-S28017-20


texts[,]” the Commonwealth introduced the evidence to prove the truth of the

matters asserted. Id. at 15-16. More precisely, Appellant argues:

     The Commonwealth spent a great deal of its argument focusing
     on the fact that there was a secret romantic and potentially sexual
     relationship between [Appellant] and [the victim], and a
     significant portion of the argument attempting to stress that [the
     victim] had been trying to end the relationship through the
     content of these text messages - clearly using the decedent’s text
     messages for the truth of the matter asserted.

     This evidence was improperly admitted as hearsay, and was
     prejudicial to the trial of the case. The Commonwealth used what
     was written in the texts to presume what was going on in the
     remainder of the relationship between [the victim] and
     [Appellant], the content of phone calls between them and other
     aspects of their friendship.           As a focal point of the
     Commonwealth’s case, the introduction of the text messages was
     not harmless error.

Id. at 17-18.

     The admissibility of electronic communications is to be evaluated on a

case-by-case basis as any other document to determine whether or not there

has been an adequate foundational showing of their relevance and

authenticity. In the Interest of F.P., 878 A.2d 91, 96 (Pa. Super. 2005).

In Commonwealth v. Koch, 39 A.3d 996 (Pa. Super. 2011), as a matter of

first impression, our Court examined: 1) the law pertaining to authentication

of text messages and, 2) whether text messages constitute hearsay subject

to exception. The Koch Court determined:

     Pennsylvania Rule of Evidence 901 provides that authentication is
     required prior to admission of evidence. The proponent of the
     evidence must introduce sufficient evidence that the matter is
     what it purports to be. Pa.R.E. 901(a). Testimony of a witness
     with personal knowledge that a matter is what it is claimed to be
     can be sufficient. Pa.R.E. 901(b)(1). See also comment, citing

                                   - 10 -
J-S28017-20


     Commonwealth v. Hudson, 414 A.2d 1381 (Pa. 1980).
     Furthermore, electronic writings typically show their source, so
     they can be authenticated by contents in the same way that a
     communication by postal mail can be authenticated.
     Circumstantial evidence may suffice where the circumstances
     support a finding that the writing is genuine. In the Interest of
     F.P., a Minor, 878 A.2d 91 (Pa. Super. 2005).

                         *           *           *

     Importantly, in In the Interest of F.P., a Minor, supra, we
     rejected the argument that e-mails or text messages are
     inherently unreliable due to their relative anonymity and the
     difficulty in connecting them to their author. Id. at 95. We
     reasoned that the same uncertainties existed with written
     documents: “A signature can be forged; a letter can be typed on
     another's typewriter; distinct letterhead stationary can be copied
     or stolen.” Id. Concluding that electronic communications, such
     as e-mail and instant messages, can be authenticated within the
     framework of Pa.R.E. 901 and our case law, we declined to create
     new rules governing the admissibility of such evidence. We held
     that such evidence is to be evaluated on a case-by-case basis as
     any other document to determine whether there has been an
     adequate foundational showing of its relevance and authenticity.

                         *           *           *

     […E]-mails and text messages are documents and subject to the
     same requirements for authenticity as non-electronic documents
     generally. A document may be authenticated by direct proof, such
     as the testimony of a witness who saw the author sign the
     document, acknowledgment of execution by the signer, admission
     of authenticity by an adverse party, or proof that the document or
     its signature is in the purported author's handwriting.       See
     McCormick on Evidence, §§ 219–221 (E. Cleary 2d Ed. 1972).
     A document also may be authenticated by circumstantial
     evidence, a practice which is “uniformly recognized as
     permissible.” Commonwealth v. Brooks, 508 A.2d 316 (Pa.
     Super. 1986) (citing, e.g., Commonwealth v. Nolly, 138 A. 836
     (Pa. 1927) (letters authenticated by contents: facts known only
     to sender and recipient); Commonwealth v. Bassi, 130 A. 311
     (Pa. 1925) (unsigned letter authenticated by defendant's
     nickname written on it, along with contents indicating knowledge
     of    matters    familiar   to   both     defendant-sender    and



                                   - 11 -
J-S28017-20


     witness-recipient); and McFarland v. McFarland, 107 A.2d 615,
     616 (Pa. Super. 1954)).

     As these cases illustrate, the difficulty that frequently arises in
     e-mail and text message cases is establishing authorship. Often
     more than one person uses an e-mail address and accounts can
     be accessed without permission. In the majority of courts to have
     considered the question, the mere fact that an e-mail bears a
     particular e-mail address is inadequate to authenticate the
     identity of the author; typically, courts demand additional
     evidence.

     Text messages are somewhat different in that they are intrinsic to
     the cell[ular] [tele]phones in which they are stored.       While
     e-mails and instant messages can be sent and received from any
     computer or smart phone, text messages are sent from the
     cellular phone bearing the telephone number identified in the text
     message and received on a phone associated with the number to
     which they are transmitted.       The identifying information is
     contained in the text message on the cellular telephone. However,
     as with e-mail accounts, cellular telephones are not always
     exclusively used by the person to whom the phone number is
     assigned.

Commonwealth v. Koch, 39 A.3d 996, 1002–1005 (Pa. Super. 2011).

     Moreover, in Koch, we recognized:

     Pennsylvania Rule of Evidence 801 defines hearsay as follows:

        (a) Statement. A “statement” is (1) an oral or written
        assertion or (2) nonverbal conduct of a person, if it is
        intended by the person as an assertion.

        (b) Declarant. A “declarant” is a person who makes a
        statement.

        (c) Hearsay. “Hearsay” is a statement, other than one made
        by the declarant while testifying at the trial or hearing,
        offered in evidence to prove the truth of the matter
        asserted.

     Pa.R.E. 801. Additionally, Pa.R.E. 802 provides: “Hearsay is not
     admissible except as provided by these rules, by other rules
     prescribed by the Pennsylvania Supreme Court, or by statute.”
     Pa.R.E. 802.

                                   - 12 -
J-S28017-20


      Arguably, [] text messages could [be] admitted under the
      exception to the Pennsylvania hearsay rule for admissions of a
      party opponent. See Pa.R.E. 803(25). However, [in order to
      constitute] party admissions [] the Commonwealth [must] prove
      [] author[ship].

Id. at 1006.

      Finally, this Court noted that errors in admitting evidence may be

deemed harmless:

      An error may be deemed harmless, inter alia, where the properly
      admitted and uncontradicted evidence of guilt was so
      overwhelming and the prejudicial effect of the error was so
      insignificant by comparison that the error could not have
      contributed to the verdict. Harmless error exists when the error
      did not prejudice the defendant or the prejudice was de minimis
      or the erroneously admitted evidence was merely cumulative of
      other untainted evidence, which was substantially similar to the
      erroneously admitted evidence.

Id. at 1006–1007 (internal citation and quotation omitted).

      Here, the trial court determined that “[t]here was no dispute that

[Appellant] sent the text messages [and, i]n fact, [Appellant] testified about

the text messages at trial.” Trial Court Opinion, 6/3/2019, at 2. Upon review,

we agree. Initially, we note that Appellant does not dispute the authenticity

of the text messages. At trial, the Commonwealth presented Appellant with

the phone logs and text messages at issue.       N.T., 10/18/2018, at 28-30.

Appellant confirmed that he had authored the text messages. Id. at 31 and

79.   As previously mentioned, there was also evidence regarding the

ownership of the cellular telephones.        Appellant confirmed his cellular

telephone number with police and it matched with the cellular telephone police

recovered upon Appellant’s arrest. The victim’s mother confirmed the victim’s

                                    - 13 -
J-S28017-20


one cellular telephone number. Police recovered the other cellular telephone

from the victim’s purse located at the scene of the crime.

      Upon review of Appellant’s trial testimony, when confronted with the

text messages at issue, it is clear that Appellant believed he was

communicating with the victim.       Id.   Accordingly, we conclude that the

Commonwealth properly authenticated the text messages between the victim

and Appellant. In turn, having proven Appellant authored the text messages

he forwarded to the victim, it was proper for the trial court to admit those text

messages into evidence under the party-opponent exception to the rule

against hearsay. The victim’s responsive text messages were also properly

admitted. As the trial court noted, “[t]he victim’s text messages were not

being offered for the truth of [their] content, but rather to put [Appellant’s]

text messages in context and to show his responses to the victim, which

showed [Appellant’s] state of mind and his anger towards the victim.” Trial

Court Opinion, 6/3/2019, at 3.       We agree with that assessment.          The

Commonwealth simply did not attempt to prove that the victim acted in

conformity with the messages he forwarded to Appellant or that the matters

asserted within those messages were true.         Indeed, the Commonwealth

appears to have relied more upon the volume and frequency of the exchanges,

not their content, to establish a relationship between Appellant and the victim.

Lastly, Appellant neither identifies nor explains how or in what instances the

Commonwealth introduced a specific text message sent by the victim to


                                     - 14 -
J-S28017-20


Appellant to demonstrate the truth of the matter asserted therein. As such,

Appellant is not entitled to relief on his first claim.

      In his second issue presented, Appellant argues the trial court abused

its discretion by admitting into evidence the “photograph found on

[Appellant’s] cell phone which depicted a partially nude male.” Appellant’s

Brief at 17. Appellant objected to its introduction arguing the Commonwealth

had not properly authenticated the photograph, as “there was no evidence of

the context of the photograph, such as where the photograph came from,

when it was accessed, and even whether [Appellant] had ever viewed the

photograph. Id. Appellant claims the photograph was irrelevant, but also

used impermissibly by the Commonwealth as collateral impeachment

evidence against him. Id.

      On this issue, the trial court determined the photograph at issue was

properly authenticated and admissible, but that the jury was free to weigh the

evidence. Trial Court Opinion, 6/3/2019, at 3-4. The trial court opined that

“the Commonwealth was not trying to prove that [Appellant] took the

photograph, that the photograph was an accurate representation of any

particular person, or that [Appellant] was the one who put the photograph on

the [cellular tele]phone.” Id. at 4. The trial court noted there was no dispute

that the cellular telephone belonged to Appellant. Id. Thus, it was proper for

the Commonwealth “to prove that [Appellant] was not being truthful when he

stated that no such photographs were on his [cellular tele]phone.” Id.


                                       - 15 -
J-S28017-20


      Regarding authentication, as previously set forth, Pa.R.E. 901(a)

provides that the proponent of the evidence must introduce sufficient evidence

that the matter is what it purports to be. Pa.R.E. 901(a). The Commonwealth

only alleged that there was a photograph depicting a man in a jockstrap

recovered from Appellant’s phone. Here, as described in detail above, there

was ample evidence that the cellular telephone belonged to Appellant.

Moreover, Appellant does not dispute that the photograph in fact depicts a

man in a jockstrap.      As such, the Commonwealth introduced sufficient

evidence that the photograph was what it was purported to be. Accordingly,

the Commonwealth properly authenticated the photograph and we discern no

abuse of discretion in admitting it. Thereafter, it was for the jury to determine

the weight of Appellant’s testimony that he did not know about it, had not

accessed it, and/or that someone else had access to his cellular telephone.

See Commonwealth v. Stays, 70 A.3d 1256, 1267 (Pa. Super. 2013) (“The

weight given to trial evidence is a choice for the factfinder.”). Finally, even if

there were error, it was harmless. Admitting the photograph was both de

minimus and cumulative, in light of the properly admitted, and unchallenged,

evidence of pornographic internet searches found on Appellant’s cellular

telephone as detailed above.

      We turn now to Appellant’s third appellate issue regarding the admission

of expert evidence, which entails two subparts.       As Appellant explains, he

presented two defenses at trial – “heat of passion and self-defense.”


                                     - 16 -
J-S28017-20


Appellant’s Brief at 18. In support, Appellant “presented the testimony of two

experts: Dr. Scott Scotilla and Dr. William Anthony Cox.” Id.       As to each

doctor, Appellant challenges the trial court’s evidentiary rulings limiting the

scope of their trial testimony.

      Regarding Dr. Scotilla, Appellant notes that he is “a psychologist who

testified regarding the heat of passion defense [and] had prepared a report

which had been provided to the Commonwealth in discovery.”           Id. at 19.

Appellant asserts:

      Dr. Scotilla was permitted to testify about [Appellant’s] history of
      physical and sexual abuse and neglect, as well as testing which
      led him to a diagnosis of Post-Traumatic Stress Disorder (PTSD).
      He described symptoms of PTSD, including hypervigilance,
      overreaction and dissociation. [The trial court precluded Dr.
      Scotilla from] testify[ing] to a degree of psychological certainty
      that [Appellant’s] behavior during the stabbing was consistent
      with his examination and diagnosis.

Id. Appellant claims the trial court limited Dr. Scotilla’s testimony because

“his report did not include a statement of the facts of the offense upon which

he based his opinion, even though Dr. Scotilla did listen to [Appellant’s]

testimony at trial prior to his testimony[.]      Id. at 19-20.       Appellant

acknowledges that an expert must state the facts upon which his opinion is

based pursuant Pa.R.E. 705. Id. at 20. However, he argues he should have

been permitted to ask Dr. Scotilla “to assume the truth of [Appellant’s]

testimony the expert ha[d] heard” or “to pose a hypothetical question” to Dr.

Scotilla. Id. at 19-20, citing Pa.R.E. 705 Comment.

      With regard to Dr. Cox, as Appellant recounts:


                                     - 17 -
J-S28017-20


      Dr. Cox, a forensic pathologist/toxicologist, was called to testify
      regarding the effect of the various substances found in the
      decedent’s system, and their combined effect on an individual’s
      behavior. The defense proffered that Dr. Cox would testify that
      due to the multiple drugs used, the decedent would have acted in
      an aggressive way and could have been suffering from
      hallucinations, as had been stated within the expert report.
      Generally, the court permitted Dr. Cox to testify that the
      controlled substances in the victim’s system were consistent with
      certain [conduct] such as bizarre behaviors and aggression, but
      Dr. Cox could not testify that was the way the victim acted on the
      night in question.

Appellant’s Brief at 22.

      On these somewhat related issues, the trial court limited both experts

because their expert reports did not indicate specific, necessary facts upon

which the doctors relied in rendering their opinions.      With regard to Dr.

Scotilla, the trial court noted that while his “report delved into [Appellant’s]

mental health history and diagnosis, it did not relate that information to the

alleged facts of this incident, even in hypothetical form.” Trial Court Opinion,

6/3/2019, at 6. “[Dr. Scotilla’s report contained] no discussion of the facts

that allegedly caused [Appellant] to act in the heat of passion.” Id. Regarding

Dr. Cox, the trial court “[g]enerally [] permitted Dr. Cox to testify that the

controlled substances in the victim’s system were consistent with certain

[conduct] such as bizarre behaviors and aggression, but Dr. Cox could not

testify that was the way the victim acted on the night in question as his report

repeatedly indicated that the effects were dependent on the individual’s

experience with drugs.” Id. at 7. The trial court concluded “Dr. Cox’s report




                                     - 18 -
J-S28017-20


did not include any facts regarding the victim’s experience or [drug] use

history.” Id.

       “If an expert states an opinion the expert must state the facts or data

on which the opinion is based.” Pa.R.E. 705. If a defendant intends to call an

expert at trial, the trial court may require pretrial disclosure of a “report

stating the subject matter on which the expert is expected to testify; the

substance of the facts to which the expert is expected to testify; and a

summary of the expert's opinions and the grounds for each opinion.”

Pa.R.Crim.P. 573(C)(2). Failure to comply allows the trial court “to prohibit

[a] party from introducing evidence not disclosed, other than testimony of the

defendant.” Pa.R.Crim.P. 573(E). Moreover, in an unpublished memorandum

decision,5 a prior panel of this Court recently noted:

       Although there are no rules of procedure in criminal cases
       precisely governing the scope of expert trial testimony, it cannot
       be asserted that either the Commonwealth or a defendant has
       carte blanche to allow an expert to testify beyond the information
       contained in his or her report. Commonwealth v. Roles, 116
       A.3d 122 (Pa. Super. 2015). To hold otherwise would eviscerate
       the requirement that reports be disclosed.                Id.      In
       Commonwealth v. Stith, 644 A.2d 193 (Pa. Super. 1994), this
       Court discussed the civil rules in the context of a criminal case.

                                          ***

       Stith relied on Pa.R.C.P. 4003.5(c), and civil jurisprudence
       governing expert reports to argue that an expert is not permitted

____________________________________________


5  See Pa.R.A.P. 126(b) (providing that non-precedential decisions, referring
to unpublished, memorandum decisions of the Superior Court filed after May
1, 2019, may be cited for their persuasive value).

                                          - 19 -
J-S28017-20


      to testify beyond the scope of his report. Rule 4003.5(c) states in
      pertinent part,

         (c) To the extent that the facts known or opinions held by
         an expert have been developed in discovery proceedings ...
         his direct testimony at trial may not be inconsistent with or
         go beyond the fair scope of his testimony in the discovery
         proceedings as set forth in his ... separate report ...
         However, he shall not be prevented from testifying as to
         facts or opinions on matters on which he has not been
         interrogated in the discovery proceedings.

      Pa.R.C.P. 4003.5(c).

Commonwealth v. Reeves, 2019 WL 3383703, at *9 (Pa. Super. filed July

25, 2019)(unpublished memorandum)(footnote omitted).

      In this case, we discern no error in limiting the testimony of Dr. Scotilla

or Dr. Cox. The trial court limited the scope of each experts’ trial testimony

to the substance of the facts contained in their reports. Appellant does not

dispute that Dr. Scotilla’s report lacked a factual foundation of the events of

the incident or that Dr. Cox’s report did not rely upon information of the

victim’s drug use and experience. Instead, Appellant contends the trial court

should have permitted the experts to assume facts heard at trial were true or

to answer hypothetical questions. However, such actions would permit the

experts to testify outside of the scope of their reports, which our procedural

rules and relevant jurisprudence prohibit. Accordingly, for all of the foregoing

reasons, we conclude the trial court did not err in limiting expert testimony.

      In his fourth issue presented, Appellant asserts that the trial court erred

by permitting Officer Joseph Ananea, the police officer and qualified expert




                                     - 20 -
J-S28017-20


who processed the crime scene, to testify about “cast-off” blood spatter.

Appellant’s Brief at 24-27.   More specifically, he argues:

      the Commonwealth was required to qualify Officer Ananea as an
      expert in blood pattern evidence, and moreover was not
      competent to testify to opinion as to how the blood was deposited
      in these locations. [Officer] Ananea was qualified as a crime scene
      processing expert, and not an expert in forensic science or blood
      pattern evidence. There was no expert report provided, nor
      testimony which would suggest that the officer’s conclusion was
      consistent with generally accepted scientific principles.

      The manner in which the blood would have been found higher up
      on the wall was potentially relevant to the Commonwealth’s case
      in trying to describe how the victim was stabbed, specifically in
      terms of what type of force was used. Therefore, the officer’s
      testimony went far beyond merely describing where evidence was
      found or how it was collected, which was the scope of the officer’s
      expertise in crime scene processing.

Id. at 26.    Accordingly, Appellant argues that the trial court abused its

discretion by allowing Officer Ananea to provide lay opinion testimony about

blood spatter.   Finally, on this issue, Appellant contends:

      This was not harmless error because [the blood evidence] was
      used by the Commonwealth to prove that the stabbing occurred
      not only within [Appellant’s] home, but continued at the spot
      where the victim’s body was found, and to ascribe a particularly
      violent or forceful action on the part of [Appellant] in wielding the
      knife, which was used to argue intent by the Commonwealth.
      Th[is] directly impacted the defenses of self-defense and heat of
      passion, and had a direct relation to the verdict of guilt on
      first[-]degree murder in this case. Had the [trial c]ourt excluded
      this testimony, the result would have been different.

Id. at 27.

      This Court previously determined:

      Based upon a plain meaning interpretation of [Pennsylvania Rules
      of Evidence 701, 702, and 704], when read pari materia, we
      conclude that the rules do not preclude a single witness from

                                     - 21 -
J-S28017-20


      testifying, or offering opinions, in the capacity as both a lay and
      an expert witness on matters that may embrace the ultimate
      issues to be decided by the fact-finder. Rule 702 permits an
      expert to testify to scientific, technical or other specialized
      knowledge beyond that possessed by a layperson. Rule 701
      permits a layperson to testify in the form of an opinion, however,
      such testimony must be rationally based on that witness'
      perceptions. Thus, an expert must have additional specialized
      knowledge in rendering an opinion; whereas, a lay witness must
      form an opinion based upon his or her rationally based
      perceptions. The Rules, however, do not specifically delineate that
      a witness must be only one or the other. Instead, the witness'
      association to the evidence controls the scope of admissible
      evidence that he or she may offer. Furthermore, Pennsylvania
      Rule of Evidence 704 clearly permits both expert and lay opinion
      testimony on issues that ultimately must be decided by the trier
      of fact, in this case, the jury.

Commonwealth v. Huggins, 68 A.3d 962, 967 (Pa. Super. 2013).

      Here, with the aid of a crime scene photograph, Officer Ananea testified

that he saw blood droplets on a wall, seven to eight feet from the ground.

N.T., 10/15/2018, at 128.      The evidentiary rules permit him to offer an

opinion as to how blood droplets were transferred to the site of their discovery

based upon his personal perceptions.     We discern no abuse of discretion in

allowing Officer Ananea’s testimony. Furthermore, his blood spatter analogy

of “flailing around” a “wet paint brush” did not require expert knowledge. Id.

We also note that Appellant had the opportunity to cross-examine Officer

Ananea and did so by testing his theory using a different hypothetical example

of blood “cast-off.” N.T., 10/16/2018, at 6.

      Moreover, we would conclude that any error in admitting the evidence

was harmless.   Despite Appellant’s contentions, there was more than ample,



                                     - 22 -
J-S28017-20


cumulative evidence showing the stabbing continued outside of Appellant’s

home. As set forth above, police recovered evidence of a trail of blood that

led throughout Appellant’s home, across the front door threshold, over the

front porch, on a wall, and into the street. Three eyewitnesses saw and heard

various aspects of the altercation. They all heard someone yelling, “Stop it.

You’re killing me.”   Two of the witnesses saw someone standing over the

victim, swinging their arms, when the victim was lying in the street.

Furthermore, we reject Appellant’s suggestion that Officer Ananea’s testimony

prejudiced him by ascribing a particularly violent or forceful action on his part.

Here, there was overwhelming evidence of the violent or forceful actions of

Appellant. The victim endured 35 stab wounds and the attack resulted in the

tip of the knife breaking off in the victim’s face. The Commonwealth presented

the autopsy results and photographs of the victim to the jury for their review.

With this overwhelming additional evidence, we deem any error in permitting

Officer Ananea’s lay testimony harmless.

      In his fifth issue presented, Appellant contends:

      The Commonwealth [] introduced the testimony of Emerson
      Chase, who had seen the decedent a few hours before his death
      at a local bar. He testified that [the victim] was “intoxicated, but
      coherent.”     The defense sought to impeach [Mr.] Chase’s
      credibility with the fact that he had a number of aliases listed on
      his [criminal record]. The defense cross-examined him about four
      of those [eleven] aliases before the Commonwealth objected, at
      which point the [trial] court held that this line of questioning was
      not relevant to his credibility and did not want to have a trial within
      a trial.




                                      - 23 -
J-S28017-20


Appellant’s Brief at 8. Appellant maintains that “[t]he use of multiple aliases

in the context of falsifying his identity to law enforcement tends to prove that

[Mr. Chase] was not credible, even to public officials, and weighs on his

credibility as a witness.” Id. at 20. As such, Appellant argues the trial court

abused its discretion by prohibiting Appellant from questioning Mr. Chase

about all of the aliases listed on his criminal record. On this issue, Appellant

concludes,

       exclusion of this impeachment testimony was not harmless error
       because Emerson Chase was called to rebut significant portions of
       the defense, including those aspects involving the decedent’s
       mental state or level of intoxication at the time of the killing. This
       evidence weighed directly on his credibility and was relevant for
       that purpose.

Id. at 21.

       Here, the trial court permitted Appellant to question Mr. Chase about

four of ten aliases allegedly used by Mr. Chase. N.T., 10/16/2018, at 101-

102.    Mr. Chase admitted that he used the four aliases. Id. The jury also

heard that Mr. Chase “plead[] guilty to a count of false identification to law

enforcement in 2007[.]” Id. at 101. Even without evidence of the purported

use of additional aliases, the jury heard evidence that Mr. Chase was convicted

of providing false identification to police and had used at least four aliases.

Finally, we note that Mr. Chase testified about his personal perceptions of the

victim’s level of intoxication hours before the stabbing. However, as described

at length above, Dr. Cox presented extensive testimony regarding the victim’s

toxicology report, the substances found in the victim’s bloodstream, and the


                                      - 24 -
J-S28017-20


general effects of each of those substances. Thus, we discern no abuse of

discretion in limiting the questioning of Mr. Chase, but otherwise conclude any

error was harmless. For all of the foregoing reasons, Appellant’s fifth claim is

meritless.

      In his sixth issue presented, Appellant argues that the trial court erred

by limiting his testimony regarding his intent to attend college. Appellant’s

Brief at 30-31. He claims:

      The Commonwealth objected to a question [regarding Appellant’s]
      level of education. By way of proffer, [defense] counsel indicated
      that [Appellant] was making plans to attend college at Elmira
      Business Institute in the coming semester, that he was moving
      from the area.

Id. at 30.    Appellant claims the testimony was relevant to rebut the

Commonwealth’s evidence, and theory of motive, that the victim sent text

messages to Appellant stating he was ending their relationship. Id. Appellant

claims the error was not harmless “because it hampered the defense effort to

rebut the Commonwealth’s motive.” Id. at 31.

      Evidence is relevant if it has any tendency to make a fact more or less

probable than it would be without the evidence and the fact is of consequence

to determining the action. See Pa.R.E. 401. Here, the trial court determined

that the proffered evidence was not relevant because evidence that Appellant

was enrolled in college “did not make it more or less probable that [Appellant]

was the person who stabbed the victim or that he did so intentionally, in

self-defense or in the heat of passion.” Trial Court Opinion, 6/3/2019, at 11.



                                     - 25 -
J-S28017-20


We agree.    Appellant’s level of education was completely irrelevant to the

crimes on trial. Furthermore, Appellant in fact testified that, at the time of

the incident, he “was getting prepared to go to college[.]” N.T., 10/18/2018,

at 67.   Thus, although the trial court previously precluded the proffered

evidence, the testimony came into evidence later. Therefore, any error in

limiting Appellant’s prior testimony was harmless. Appellant’s sixth allegation

is without merit.

      Finally, in his last appellate issue, Appellant claims that the trial court

erred by failing to instruct the jury separately on self-defense and the castle

doctrine. Appellant’s Brief at 31-34.

      This Court recently stated:

      When a court instructs the jury, the objective is to explain to the
      jury how it should approach its task and the factors it should
      consider in reaching its verdict. In examining jury instructions,
      our standard of review is to determine whether the trial court
      committed a clear abuse of discretion or an error of law controlling
      the outcome of the case. A charge will be found adequate unless
      the issues are not made clear, the jury was misled by the
      instructions, or there was an omission from the charge amounting
      to a fundamental error. Moreover, in reviewing a challenge to a
      jury instruction the entire charge is considered, not merely
      discrete portions thereof. The trial court is free to use its own
      expressions as long as the concepts at issue are clearly and
      accurately presented to the jury.

Commonwealth v. Bradley, --- A.3d ---, 2020 PA Super 109 (Pa. Super.

filed May 5, 2020) (internal citations, quotations, and original brackets

omitted).

      Our Supreme Court explained:



                                     - 26 -
J-S28017-20


      The traditional common law castle doctrine is a basic tenet of
      American law: The principle that a man's home is his castle is
      basic to our system of jurisprudence. The ideological foundation
      for the castle doctrine is the belief that a person's home is his
      castle and that one should not be required to retreat from his
      sanctum.

                                    ***

      Although the castle doctrine has existed at common law in this
      Commonwealth essentially since its founding, it was not codified
      in Pennsylvania until 1972, with the enactment of 18 Pa.C.S.A.
      § 505. In enacting section 505, the legislature sought “to codify
      existing case law pertaining to ‘self-defense’ and to cover in a
      single rule the law governing the use of defensive force.” 18
      Pa.C.S.A. § 505 (amended June 28, 2011), Official Comment
      1972. […] Section 505 set forth the circumstances under which
      the use of force for purposes of self-defense was justified, and
      addressed the use of deadly force [codifying the castle doctrine]
      specifically in subsection (b)(2).

Commonwealth v. Childs, 142 A.3d 823, 829 (Pa. 2016).

      In pertinent part, Section 505(a) provides as follows. “The use of force

upon or toward another person is justifiable when the actor believes that such

force is immediately necessary for the purpose of protecting himself against

the use of unlawful force by such other person on the present occasion.” 18

Pa.C.S.A. § 505(a).    Additionally, relevant here, Section 505(b) presently

provides:

      (b) Limitations on justifying necessity for use of force.—

                                    ***

      (2) The use of deadly force is not justifiable under this section
      unless the actor believes that such force is necessary to protect
      himself against death, serious bodily injury, kidnapping or sexual
      intercourse compelled by force or threat; nor is it justifiable if:




                                    - 27 -
J-S28017-20


        (i) the actor, with the intent of causing death or serious
        bodily injury, provoked the use of force against himself in
        the same encounter; or

        (ii) the actor knows that he can avoid the necessity of using
        such force with complete safety by retreating, except the
        actor is not obliged to retreat from his dwelling or place of
        work, unless he was the initial aggressor or is assailed in his
        place of work by another person whose place of work the
        actor knows it to be.

     (2.1) […A]n actor is presumed to have a reasonable belief that
     deadly force is immediately necessary to protect himself against
     death, serious bodily injury, kidnapping or sexual intercourse
     compelled by force or threat if both of the following conditions
     exist:

        (i) The person against whom the force is used is in the
        process of unlawfully and forcefully entering, or has
        unlawfully and forcefully entered and is present within, a
        dwelling, residence or occupied vehicle; or the person
        against whom the force is used is or is attempting to
        unlawfully and forcefully remove another against that
        other's will from the dwelling, residence or occupied vehicle.

        (ii) The actor knows or has reason to believe that the
        unlawful and forceful entry or act is occurring or has
        occurred.

                                     ***

     (2.5) […A] person who unlawfully and by force enters or attempts
     to enter an actor's dwelling, residence or occupied vehicle or
     removes or attempts to remove another against that other's will
     from the actor's dwelling, residence or occupied vehicle is
     presumed to be doing so with the intent to commit:

        (i) an act resulting in death or serious bodily injury; or

        (ii) kidnapping or sexual intercourse by force or threat.


18 Pa.C.S.A. § 505(b)(2), (2.1), and (2.5).

     At trial, the trial court instructed the jury as follows:



                                     - 28 -
J-S28017-20


     The evidence in this case presents the question of whether
     [Appellant] acted in self-defense when he stabbed [the victim].
     Self-defense is called justification in the law of Pennsylvania. If
     [Appellant’s] actions were justified you can find him not guilty
     beyond a reasonable doubt.

     To carry its burden of proving that [Appellant’s] use of deadly
     force was not justifiable self-defense in this case, the
     Commonwealth must prove one of the following elements beyond
     a reasonable doubt. One, that at the time [Appellant] used the
     deadly force [Appellant] did not actually believe that he was in
     danger of immediate sexual intercourse compelled by force or
     threat from [the victim], such that [Appellant] needed to use
     deadly force to defend himself at that moment; or, that while
     [Appellant] actually believed he needed to use such force, his
     belief was unreasonable in light of all the circumstances known to
     him. In making this determination you must understand that the
     law presumes [Appellant] to have a reasonable belief that deadly
     force is immediately necessary to protect himself against sexual
     intercourse compelled by force or threat if both of the following
     conditions exist:

     The person against whom the force is used is in the process of
     unlawfully and forcibly entering, or has unlawfully and forcefully
     entered and is present within a dwelling or residence, or the
     person against whom the force is used is or attempting to remove
     another person against that other person’s will from the dwelling
     or residence; and [Appellant] kn[e]w or had reason to believe that
     the unlawful and forceful entry or act is occurring or had occurred.

     A dwelling means any portion of a building or structure, including
     any attached porch, deck, or patio, even though it is moveable,
     for -- which is, for the time being, the home or place of lodging of
     [Appellant]. Forcefully means by act of such violence or threat,
     gesture, sign or menace, as may give ground to apprehended
     personal injury or danger in standing in defensive possession.
     Actual violence is not needed, but the conduct must be calculated
     to alarm the most timid. Opening an unlocked door is not
     sufficient in and of itself. In fact, the law further presumes that
     someone who unlawfully and by force enters or attempts to enter
     [Appellant’s] dwelling or residence – or removes or attempts to
     remove someone against their will from the residence, is acting
     with the intent to commit an act resulting in sexual intercourse by
     force or threat.


                                    - 29 -
J-S28017-20


     Let me just reread that to you so it makes sense. In fact, the law
     presumes that someone who unlawfully and by force enters or
     attempts to enter [Appellant’s] dwelling or residence, is acting
     with intent to commit an act resulting in sexual intercourse by
     force or threat. If [Appellant] knows or has reason to believe that
     this unlawful and forceful entry or act is occurring or has occurred,
     then the law presumes that [Appellant’s] belief in the necessity of
     using deadly force is reasonable and justified.

     Keep this in mind. A person is justified in using deadly force
     against another not only when they are in actual danger of
     unlawful attack, but also when they mistakenly but reasonably
     believe that they are. A person is entitled to estimate the
     necessity for the force he employs under the circumstances as he
     reasonably believes them to be at the time. In the heat of conflict
     a person who has been attacked ordinarily has neither time nor
     composure to evaluate carefully the danger and make nice
     judgments about exactly how much force is needed to protect
     himself.

                                    ***

     Consider the realities of the situation faced by [Appellant] here
     when you assess whether the Commonwealth proved beyond a
     reasonable doubt either that he did not believe he was actually in
     danger of sexual intercourse by force or threat to the extent that
     he needed to use such force in self-defense, or that while he did
     believe, that his belief was unreasonable.

     [Appellant] – the parties talked about the duty to retreat or no
     duty to retreat. The Commonwealth must also prove [Appellant]
     had a duty to retreat instead of using deadly force, and did not
     fulfill that duty. A duty to retreat arises where [Appellant] knows
     that he could avoid the necessity of using deadly force with
     complete safety by retreating.         However, there are certain
     exceptions to this duty to retreat.

     [Appellant] is not obliged to retreat from his dwelling unless he
     was the initial aggressor. If the Commonwealth proves one of
     these elements beyond a reasonable doubt, the actions of
     [Appellant] in using deadly force are not justified.       If the
     Commonwealth fails to prove these elements [Appellant’s] action
     was justified, and you must find him not guilty[.]

N.T., 10/22/2018, at 144-148.


                                    - 30 -
J-S28017-20


       We conclude that the trial court’s instruction was a clear and accurate

representation of the law pertaining to self-defense and the castle doctrine.

Although Appellant urged the trial court to separate its instruction for the two

defenses, it was unwarranted. As previously mentioned, Section 505 codified

the law governing the use of defensive force into a single rule. Thus, it covers

both self-defense generally and the castle doctrine specifically. Here, the trial

court’s single jury instruction closely tracked the statutory language of Section

505.    Upon review, we conclude that the instruction was an adequate

representation of the law. “It is well settled that the jury is presumed to follow

the trial court's instructions.” Commonwealth v. Cash, 137 A.3d 1262, 1280

(Pa. 2016).   As such, we conclude that Appellant’s final appellate issue does

not entitle him to relief.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




                                     - 31 -
J-S28017-20




              - 32 -